Citation Nr: 1040237	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-35 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	John S. Berry, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

This case was previously before the Board in January 2010 at 
which time the claim was remanded for further development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Pursuant to the January 2010 Board remand, the RO issued a 
statement of the case regarding the issue of entitlement to an 
initial disability rating greater than 10 percent for tinnitus.  
The Veteran has not perfected an appeal with regard to this issue 
and, in fact, in April 2010 correspondence the Veteran's 
representative indicated that the Veteran was pursuing an appeal 
with regard to this issue.

In February 2010 correspondence the Veteran raised the 
issues of entitlement to service connection for a right 
leg and hip disorder and headaches but these issues have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The Veteran has Level II hearing loss in the right ear and Level 
III hearing loss in the left ear, evaluated as non-compensable.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral defective hearing have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

0y rating decision dated in April 2007, the RO granted service 
connection and assigned a noncompensable disability for bilateral 
defective hearing rating, effective September 10, 2003, the day 
of the Veteran's claim.  This appeal arises out of the Veteran's 
claim that his bilateral defective hearing is more disabling than 
currently evaluated.  

Legal Criteria

If a disability is determined to be service connected it will be 
assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which are 
based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  Otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Impaired hearing will be considered a disability only after 
threshold requirements are met. See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are determined 
by considering the average pure tone threshold and speech 
discrimination percentage scores.  38 C.F.R. § 4.85(b).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional patterns 
of hearing loss.  The exceptional patterns addressed in this 
section are present when the puretone threshold at 1000, 2000, 
3000 and 4000 Hz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels or 
more at 2000 Hz.  

In addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak v. Nicholson, 21 
Vet. App. 447 (2007).

Analysis

The Veteran was afforded a VA audiological examination in 
February 2007 which reported the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
25 dB
55 dB
80 dB
85 dB
Left Ear
20 dB
45 dB
50 dB
90 dB

Puretone Threshold Average
Right Ear
61 dB
Left Ear
51 dB

Speech Recognition
Right Ear
92%
Left Ear
96%

Pursuant to the January 2010 Board remand, the Veteran was 
afforded a second VA audiological examination in March 2010 
during which he reported a difficulty hearing speech at a 
distance and needing the television volume to be too loud.  
Audiological examination revealed the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
35 dB
70 dB
95 dB
90 dB
Left Ear
45 dB
65 dB
100 dB
100 dB

Puretone Threshold Average
Right Ear
72 dB
Left Ear
77 dB

Speech Recognition
Right Ear
96%
Left Ear
90%

The examiner characterized the impact of the hearing loss on the 
Veteran's occupational activities as "hearing difficulty."  
Regarding additional functional effects of the hearing loss, the 
examiner wrote that most one-on-one social and employment 
situations would not be expected to be affected by the hearing 
disability.  The Veteran would be expected to have increased 
difficulty discriminating speech sounds in a noisy environment, 
in groups, or when not facing a sound source.  

In the present case, the evidence does not show an exceptional 
level of impaired hearing in either February 2007 or March 2010; 
38 C.F.R. § 4.86 is not applicable to the Veteran's claim. 

Applying the results from the February 2007 VA audiological 
examination to Tables VI yields a Roman numeral value of II for 
the right ear and a Roman numeral value of I for the left ear.  
See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, 
the Board finds that the Veteran's hearing loss warrants a 
noncompensable evaluation.  Id.  

Applying the results from the March 2010 VA audiological 
examination to Tables VI yields a Roman numeral value of II for 
the right ear and a Roman numeral value of III for the left ear.  
See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, 
the Board finds that the Veteran's hearing loss, while worse than 
it was in February 2007, still warrants a noncompensable 
evaluation.  Id.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable initial disability rating for bilateral hearing loss. 
38 C.F.R. § 4.3.

Although the February 2007 VA examination did not include a 
discussion of the functional effect of the Veteran's hearing loss 
disability, the March 2010 VA examination conducted pursuant to 
the Board remanded did adequately addresses this issue.  

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board 
finds that the rating criteria considered in this case reasonably 
describe the Veteran's symptomatology and level of disability.  
The Veteran's hearing loss is manifested by difficulty hearing 
speech.  The rating criteria contemplate speech reception 
thresholds and ability to hear spoken words on Maryland CNC 
testing.  The most recent VA examination included a review of the 
record and considered the Veteran's reports that his hearing loss 
affected his ability to hear conversations.  Referral for 
consideration of an extraschedular rating is therefore not 
warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. 
Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, substantially compliant notice was sent in March 
2006, January 2007, and June 2008 letters and the claim was 
readjudicated in an April 2010 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows 
that the appellant was represented by a private attorney 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant audiological 
examinations (the most recent being adequate for rating 
purposes), obtained medical opinions as to the etiology and 
severity of his hearing loss, and afforded the appellant the 
opportunity to give testimony before the Board although he 
decline to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

An initial compensable disability rating for bilateral defective 
hearing is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


